Citation Nr: 1633591	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, and from October 1990 to May 1991.  The Veteran died on September [redacted], 2010.  The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Columbia, South Carolina has since taken jurisdiction over the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A medical opinion is necessary in a claim of service connection for the cause of a veteran's death if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).

A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A disability may also be service connected when a disability, which preexisted service, was aggravated beyond its natural progression by a period of active service.  38 C.F.R. § 3.306(a) (2015).

The Veteran died on September [redacted], 2010.  His cause of death was listed on his death certificate as left lower lobe pneumonia.  Underlying causes were listed as pulmonary fibrosis and ankylosing spondylitis.  

The Veteran served two periods of active service, from June 1966 to June 1969, and from October 1990 to May 1991.  In the period between those two periods of active service, the Veteran was clearly diagnosed with ankylosing spondylitis.  He clearly sought treatment for that condition both before and after his second period of active service.  However, the evidence of record does not fully address whether that condition was aggravated beyond its natural progression by his second period of service.  As such, a medical opinion should be obtained which addresses this issue.  

The Board recognizes that the appellant has asserted that the Veteran should be presumed to have been exposed to herbicide agents during service in the Republic of Vietnam during his first period of active service, and as such, should be entitled to service connection for his pulmonary fibrosis.  If a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).  While none of the Veteran's causes of death are listed as disabilities for which presumptive service connection is available, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F. 3d 1039, 1043-44 (Fed. Cir. 1994).  

However, the Board finds that the Veteran is not entitled to a presumption of herbicide exposure.  The Veteran's separation documentation list various awards including the National Defense Service Medal, Vietnam Campaign Medal, and Vietnam Service Medal, none of which confirms foreign service, including any service in Vietnam.  Rather, a review of the Veteran's military personnel records indicates that his entire first period of service consisted of work as a heavy vehicle driver as part of the 941st Transportation Company, stationed in Charleston, South Carolina.  A September 2006 request for information also fails to confirm any service in the Republic of Vietnam.  

Accordingly, because the evidence does not support a presumption of herbicide exposure, the Board will limit this remand to the sole issue of aggravation of the Veteran's ankylosing spondylitis.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (limiting the duty to provide a medical examination or obtain a medical opinion to those which meet the criteria of 38 C.F.R. § 3.159(c)(4)(i)).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an opinion by a rheumatologist or physician with experience in assessing arthritis of the spine.  The claims folder, to include a copy of this remand, must be provided to the examiner selected to provide the opinion.  

The examiner should review all evidence of record, and state whether the Veteran's ankylosing spondylitis, which clearly and unmistakably pre-existed his second period of service (from October 1990 to May 1991), was aggravated beyond its natural progression by that period of service.  

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to natural disease process.  The opinion should include a thorough explanation and include citation to evidence in the record, known medical principles, and medical treatise evidence.

2. Thereafter, readjudicate the claim in light of all evidence of record.  If the benefit sought should remain denied, issue the appellant and her representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


<CONTINUED ON NEXT PAGE>

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




